Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), by and between
PHYSICIANS REALTY TRUST, a Maryland trust, (the “Company”), and JOHN SWEET (the
“Executive”) is entered into this 19th day of February, 2015 but effective as of
the 1st day of January, 2015 (the “Effective Date”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement (the
“Original Agreement”) dated July 24, 2013, which Original Agreement was amended
and restated by agreement entered into on May 6, 2014, and the Company and the
Executive now desire to further amend and restate the Original Agreement to
provide for certain changes to the terms and conditions of the Executive’s
employment by the Company, as reflected in this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

1.                                      EMPLOYMENT

 

(a)                                 As Chief Investment Officer.  During the
Officer Term (as defined below), the Company hereby agrees to employ the
Executive as its Executive Vice President and Chief Investment Officer (the
“CIO”) upon the terms and conditions herein contained, and the Executive hereby
agrees to accept such employment and to serve in such position. As CIO, the
Executive will have those duties which can reasonably be expected to be
performed by a person in such position and shall undertake such other
responsibilities as may be assigned to the Executive by the Company’s Chief
Executive Officer (“CEO”) and/or Board of Trustees from time to time. For
purposes of this Agreement, all references to the “Board” shall mean the Board
of Trustees. In such capacity, the Executive shall report to the CEO and shall
have such powers and responsibilities consistent with his position as may be
assigned. Throughout the Officer Term, the Executive shall devote his best
efforts and all of his business time and services to the business and affairs of
the Company.

 

(b)                                 As Consultant.  During the Consulting Term
(as defined below), the Company agrees to employ the Executive as a consultant
upon the terms and conditions herein contained, and the Executive hereby agrees
to accept such employment, to resign his officer and director positions with the
Company, if any, and to serve as a consultant.  As a consultant, the Executive
will have those duties which can reasonably be expected to be performed by a
person in such position and shall undertake such other responsibilities as may
be assigned to the Executive by the CEO.  In such capacity, the Executive shall
report to the CEO and shall have such powers and responsibilities consistent
with his position as may be assigned.  Throughout the Consulting Term, the
Executive shall devote his best efforts and a minimum of 500 hours of consulting
services to the business and affairs of the Company.

 

--------------------------------------------------------------------------------


 

2.                                      TERM OF AGREEMENT

 

Subject to earlier termination as herein provided, the Executive’s employment
under this Agreement shall begin on the Effective Date and shall continue in
effect until the third anniversary of the Effective Date (the “Employment
Term”). The period commencing on the Effective Date and ending on the second
anniversary of the Effective Date shall be referred to herein as the “Officer
Term,” and the remainder of the Employment Term shall be referred to as the
“Consulting Term.”

 

Notwithstanding the foregoing, the Company shall be entitled to terminate this
Agreement immediately, subject to a continuing obligation to make any payments
required under Section 5 below, if the Executive (i) incurs a Disability as
described in Section 5(b), (ii) is terminated for Cause, as defined in
Section 5(c), or (iii) voluntarily terminates his employment without Good Reason
(as defined below) during the Employment Term, as described in Section 5(d).

 

3.                                      SALARY AND BONUS

 

(a)                                 Officer Term.  During the Officer Term, the
Executive shall receive a base salary at a rate of $245,000 per annum (the “Base
Salary”), payable in substantially equal semi-monthly installments. The
Compensation Committee of the Board shall consult with the CIO and review the
Executive’s Base Salary at annual intervals, and may increase the Executive’s
annual Base Salary from time to time as the Committee deems to be appropriate.

 

Subject to Section 12, the Executive will have an annual cash bonus opportunity
for each calendar year during the Officer Term (the “Annual Bonus”) of from
$50,000 to $100,000 based upon performance goals that are established by the
Board or the Compensation Committee of the Board, as the case may be, in its
sole discretion. In the event an Annual Bonus is payable pursuant to this
Section 3(a), such bonus shall be paid to the Executive no later than March 15th
of the year after the year to which the bonus relates.

 

(b)                                 Consulting Term.  During the Consulting
Term, the Executive shall receive a consulting fee at a rate of $75,000 per
annum (the “Consulting Fee”), payable in substantially equal semi-monthly
installments.

 

4.                                      ADDITIONAL COMPENSATION AND BENEFITS

 

The Executive shall receive the following additional compensation and welfare
and fringe benefits:

 

(a)                                 Options and Other Long-Term Incentives. 
During the Employment Term, any options, restricted shares or other awards
granted under the Company’s long-term incentive plan (the “Plan”) shall be at
the discretion of the Compensation Committee of the Company’s Board.
Notwithstanding the foregoing, the Executive shall be eligible to receive an
award of restricted share units under the Plan for each calendar year during the
Officer Term for that number of underlying shares that has a fair market value
of $500,000 based upon performance or service goals that are established by the
Board or the Compensation Committee of the Board, as the case may be, in its
sole discretion.

 

(b)                                 Vacation.  The Executive shall be entitled
to up to four (4) weeks of vacation during each year during the Officer Term and
any extensions thereof, prorated for partial years.  The Executive shall not be
entitled to paid vacation during the Consulting Term.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Business Expenses.  The Company shall
reimburse the Executive for all reasonable expenses he incurs in promoting the
Company’s business, including expenses for travel and similar items, upon
presentation by the Executive from time to time of an itemized account of such
expenditures. Any reimbursement of expenses made under this Agreement shall only
be made for eligible expenses (including transportation and cellular service
expenses as set forth above) incurred during the Employment Term, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred. The
amount eligible for reimbursement under this Agreement during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under this Agreement is not subject to liquidation or
exchange for another benefit. The Executive will comply with the Company’s
policies regarding these benefits, including all Internal Revenue Service
rules and requirements.

 

(d)                                 Professional Expenses.  Each calendar year
during the Officer Term, the Company agrees to reimburse the Executive for up to
$10,000 of reasonable professional expenses (i.e., accounting, financial
planning, estate planning expenses) incurred by the Executive during such year
for personal advice rendered to the Executive.  The Executive shall not be
entitled to reimbursement of professional expenses incurred by the Executive
during the Consulting Term.

 

(e)                                  Other Benefits and Perquisites.  The
Executive shall be entitled to participate in the benefit plans provided by the
Company for all employees, generally, and for the Company’s executive employees.
The Company shall be entitled to change or terminate these plans in its sole
discretion at any time.

 

5.                                      PAYMENTS UPON TERMINATION

 

(a)                                 Involuntary Termination. If the Executive’s
employment is involuntarily terminated by the Company during the Employment
Term, the Executive shall be entitled to receive his Base Salary or Consulting
Fee, as applicable, accrued through the date of termination, any accrued but
unpaid vacation pay, plus any bonuses earned but unpaid with respect to fiscal
years or other periods ending before the termination date (collectively, the
“Accrued Obligations”). Such payments shall be made to the Executive within the
time period required by applicable law (and in all events within sixty (60) days
following the date of involuntary termination). The Executive shall also receive
any nonforfeitable benefits payable to him under the terms of any deferred
compensation, incentive or other benefit plans maintained by the Company,
payable in accordance with the terms of the applicable plan.

 

If the termination is not (1) a termination for Cause (as defined below), as
described in Section 5(c); (2) a voluntary termination by the Executive without
Good Reason (as defined below) as described in Section 5(d);  or (3) a
termination as a result of the Executive’s death or Disability (as defined
below), then subject to compliance with the restrictive covenants in Section 9
and Section 10 and the execution and timely return by the Executive of a release
of claims in a form and substance reasonably requested by the Company (the
“Release”), and except as otherwise provided by Sections 12 and 18, the Company
shall pay severance to the Executive in accordance with its normal payroll
practices, equal to the Executive’s Base Salary or Consulting Fee, whichever is
applicable, as in effect at the time his employment terminates for a period
equal to the greater of (a) the remainder of the then current term of this
Agreement or (b) twenty-four (24) months, with the first payment on the first
payroll date after the revocation period for the Release has expired; provided,
that if the time period for returning and revoking the release

 

3

--------------------------------------------------------------------------------


 

begins in one taxable year and ends in a second taxable year, the payments shall
not commence until the first payroll date in the second taxable year.

 

In addition, if the termination is not (1) a termination for Cause, as described
in Section 5(c); (2) a voluntary termination by the Executive without Good
Reason as described in Section 5(d); or (3) a termination as a result of the
Executive’s death or Disability (as defined below), then, subject to compliance
with the restrictive covenants in Section 9 and Section 10, the execution and
timely return by the Executive of the Release, and except as otherwise provided
by Sections 12 and 18, the Executive shall be entitled to the following:

 

(i)                                     Any options, restricted shares or other
awards granted to the Executive under the Plan shall become fully vested and, in
the case of options, exercisable in full;

 

(ii)                                  Provided that the Executive elects
continuation of coverage under the Company’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”),
the Executive shall be provided continued coverage at the Company’s expense
under any health insurance programs maintained by the Company in which the
Executive participated at the time of his termination for twelve (12) months, or
until, if earlier, the date the Executive obtains comparable coverage under a
group health plan maintained by a new employer. To the extent the benefits
provided under the immediately preceding sentence are otherwise taxable to the
Executive, such benefits, for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) (and the regulations and other guidance
issued thereunder) shall be provided as separate monthly in-kind payments of
those benefits, and to the extent those benefits are subject to and not
otherwise excepted from Section 409A of the Code, the provision of the in-kind
benefits during one calendar year shall not affect the in-kind benefits to be
provided in any other calendar year; and

 

(iii)                               Any Annual Bonus(es) payable under Section 3
above that would have been earned based solely on continued employment for the
remainder of the then current term, payable at the same time as bonuses are paid
to other active employees of the Company with respect to such performance
period, and forfeited if the Executive violates any of the restrictive covenants
in Section 9 and Section 10.

 

(b)                                 Disability. The Company shall be entitled to
terminate the Executive’s employment if the Board determines that the Executive
has been unable to attend to his duties for at least ninety (90) days because of
a Disability (as defined below), and has received a written opinion from a
physician acceptable to the Board that such condition prevents the Executive
from resuming full performance of his duties and is likely to continue for an
indefinite period. Upon such involuntary termination, the Executive shall be
entitled to receive the Accrued Obligations. Such payments shall be made to the
Executive within the time period required by applicable law (and in all events
within sixty (60) days following the date of involuntary termination). In
addition, subject to compliance with the restrictive covenants in Section 9 and
Section 10 and the execution and timely return by the Executive of the Release,
the Company shall pay severance to the Executive in accordance with its normal
payroll practices, equal to twelve (12) months of the Executive’s Base Salary or
Consulting Fee, whichever is applicable, as in effect at the time his employment
terminates, with the first payment on the first payroll date after the
revocation period for the Release has expired; provided, that (i) if the time
period for returning and revoking the Release begins in one taxable year and
ends in a second taxable year, the payments shall not commence until the first
payroll date in the second taxable year; and (ii) all such payments shall
immediately terminate at an earlier date if the Executive returns to active
employment, either with

 

4

--------------------------------------------------------------------------------


 

the Company or otherwise. Any amounts payable under this Section 5(b) shall be
reduced on a dollar-for-dollar basis by the amount of bona fide disability pay
(within the meaning of Treas. Reg. section 1.409A-1(a)(5)) received or
receivable by the Executive during such twelve-month period, provided such
disability payments are made pursuant to a plan sponsored by the Company that
covers a substantial number of employees of the Company and was established
prior to the date the Executive incurred a permanent disability, and further
provided that such reduction does not otherwise affect the time of payment of
amounts pursuant to this Section 5(b). For purposes of this Agreement,
“Disability” means the Executive is incapacitated due to physical or mental
illness and such incapacity, with or without reasonable accommodation, prevents
the Executive from satisfactorily performing the essential functions of his job
for the Company on a full-time basis for at least ninety (90) days in a calendar
year.

 

(c)                                  Termination for Cause. If the Executive’s
employment is terminated by the Company for Cause, the amount the Executive
shall be entitled to receive from the Company shall be limited to the Accrued
Obligations. Such payments shall be made to the Executive within the time period
required by applicable law (and in all events within sixty (60) days following
the date of termination).

 

For purposes of this Agreement, the term “Cause” shall be limited to the
following:

 

(i)                                     the Executive engaging in any act of
fraud, dishonesty, theft, misappropriation or embezzlement of funds or
misrepresentation with respect to the Company;

 

(ii)                                  the Executive’s conviction or plea of no
contest with respect to any felony or other crime involving moral turpitude;

 

(iii)                               the Executive’s material breach of his
obligations under this Agreement, including, without limitation, breach of the
covenants set forth in Section 9 and Section 10 below or the refusal of the
Executive to perform his job duties as directed by the CEO or the Board, which
the Executive failed to cure within thirty (30) days after receiving written
notice from the CEO or the Board specifying the alleged breach;

 

(iv)                              violation of any material duty or obligation
to the Company or of any direction or any rule or regulation reasonably
established by the Board, which the Executive failed to cure within thirty (30)
days after receiving written notice from the Board specifying the alleged
violation; or

 

(v)                                 insubordination or misconduct in the
performance of, or neglect of, the Executive’s duties which the Executive failed
to cure within thirty (30) days after receiving written notice from the Board
specifying the alleged insubordination, misconduct, or neglect.

 

(d)                                 Voluntary Termination by the Executive
without Good Reason. If the Executive resigns or otherwise voluntarily
terminates his employment before the end of the current Employment Term (other
than in connection with a Change in Corporate Control, as described in
Section 6), the amount the Executive shall be entitled to receive from the
Company shall be limited to the Accrued Obligations. Such payment shall be made
to the Executive within the time period required by applicable law (and in all
events within sixty (60) days following the date of resignation or voluntary
termination).

 

5

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a resignation by the Executive shall not be
deemed to be voluntary without Good Reason during the Officer Term if, without
the Executive’s prior consent, the Executive is (1) assigned to a position other
than the CIO (other than for Cause or by reason of his Disability) or assigned
duties materially inconsistent with such position if either such change in
assignment constitutes a material diminution in the Executive’s authority,
duties or responsibilities, or (2) directed to report to anyone other than the
CEO if such change in reporting duties constitutes a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report; provided that the Executive has notified the Company within
the first ninety (90) days following the initial date of such change in
assignment or reporting duties that the Executive regards such change in
assignment or reporting duties as grounds justifying resignation under this
Section 5(d) and the Company has failed to cure such change in assignment or
reporting duties within ninety (90) days following its receipt of such notice
from the Executive; and provided further that the Executive resigns under this
Section 5(d) within six (6) months following the initial existence of a change
in assignment or reporting duties described herein. The Executive acknowledges
and agrees that he has consented to his assignment to a position other than the
CIO (and to the assignment of duties consistent with his position as a
consultant) during the Consulting Term and further agrees that this paragraph
shall not apply during the Consulting Term.

 

6.                                      EFFECT OF CHANGE IN CORPORATE CONTROL

 

(a)                                 Accelerated Vesting of Awards. In the event
of a “change in control” (as such term is defined in the Plan), the vesting of
any options, restricted shares or other awards granted to the Executive under
the terms of the Plan shall be accelerated (to the extent permitted by the terms
of the Plan) and such awards shall become immediately vested in full and, in the
case of options, exercisable in full.

 

(b)                                 Severance Payment. If, during the Employment
Term at any time during the period of twelve (12) consecutive months following
the occurrence of a Change in Corporate Control, the Executive is involuntarily
terminated (other than for Cause) or the Executive terminates his employment for
Good Reason, then subject to compliance with the restrictive covenants in
Section 9 and Section 10 and the execution and timely return by the Executive of
the Release, the Executive shall be entitled to receive a lump sum severance
payment equal to the present value of a series of monthly payments for
twenty-four (24) months, each in an amount equal to one-twelfth (1/12th) of the
sum of (i) the Executive’s Base Salary or Consulting Fee, whichever is
applicable, as in effect at the time of the Change in Corporate Control, and
(ii) the average of the annual bonuses paid to the Executive for the prior two
fiscal years of the Company ending prior to the Change in Corporate Control, if
any. Such present value shall be calculated using a discount rate equal to the
interest rate on 90-day Treasury bills, as reported in the Wall Street Journal
(or similar publication) on the date of the Change in Corporate Control. Such
lump sum payment shall be made to the Executive within sixty (60) days following
the date of such involuntary termination.

 

In addition, if during the Employment Term within twelve (12) months after a
Change in Corporate Control the Executive is involuntarily terminated (other
than for Cause) or the Executive terminates his employment for Good Reason, he
shall be entitled to continued coverage at the Company’s expense under any
health insurance programs maintained by the Company in which the Executive
participated at the time of his termination, which coverage shall be continued
for eighteen (18) months or until, if earlier, the date the Executive obtains
comparable coverage under a group health plan maintained by a new employer. To
the extent the benefits provided under the immediately preceding sentence are
otherwise taxable to the Executive, such

 

6

--------------------------------------------------------------------------------


 

benefits, for purposes of Section 409A of the Code (and the regulations and
other guidance issued thereunder) shall be provided as separate monthly in-kind
payments of those benefits, and to the extent those benefits are subject to and
not otherwise excepted from Section 409A of the Code, the provision of the
in-kind benefits during one calendar year shall not affect the in-kind benefits
to be provided in any other calendar year.

 

(c)                                  Definition of Change in Corporate Control. 
For purposes of this Agreement, a “Change in Corporate Control” shall include
any of the following events:

 

(i)                                     The acquisition in one or more
transactions of more than fifty percent (50%) of the Company’s outstanding
Common Shares (or the equivalent in voting power of any class or classes of
securities of the Company entitled to vote in elections of trustees) by any
Company, or other person or group (within the meaning of Section 14(d)(3) of the
Securities Exchange Act of 1934, as amended);

 

(ii)                                  Any transfer or sale of substantially all
of the assets of the Company, or any merger or consolidation of the Company into
or with another Company in which the Company is not the surviving entity;

 

Provided, however, that no event shall constitute a Change in Corporate Control
unless such event is also a “change in ownership”, a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company, as determined in accordance with Section 409A of the Code, and
the regulations and guidance issued thereunder.

 

7.                                      DEATH

 

If the Executive dies during the Employment Term, the Company shall pay to the
Executive’s surviving spouse or if there is no surviving spouse, the Executive’s
estate, a lump sum payment equal to the Accrued Obligations. Such payment shall
be paid within the time period required by applicable law (and in all events
within sixty (60) days following the date of the Executive’s death). In
addition, the death benefits payable by reason of the Executive’s death under
any retirement, deferred compensation, life insurance or other employee benefit
plan maintained by the Company shall be paid to the beneficiary designated by
the Executive, and the options, restricted shares or other awards held by the
Executive under the Company’s equity incentive plans shall become fully vested,
and, in the case of options, exercisable in full, in accordance with the terms
of the applicable plan or plans.

 

8.                                      WITHHOLDING

 

The Company shall, to the extent permitted by law, have the right to withhold
and deduct from any payment hereunder any federal, state or local taxes of any
kind required by law to be withheld with respect to any such payment.

 

9.                                      PROTECTION OF CONFIDENTIAL INFORMATION

 

During the Executive’s employment with the Company, the Company shall grant the
Executive otherwise prohibited access to its trade secrets and confidential
information which are not known to the Company’s competitors or within the
Company’s industry generally, which were developed by the Company over a long
period of time and/or at its substantial expense, and which are of great
competitive value to the Company, and access to the Company’s customers and
clients. For purposes of this Agreement, “Confidential Information” includes all
trade secrets and confidential and proprietary information of the Company,
including, but not limited to, the following: financial models, financial

 

7

--------------------------------------------------------------------------------


 

information and data, business methods, electronic files, computer drives/disks,
passwords, address and telephone lists, internal memoranda, correspondence,
business strategies, business plans and/or projections, lease forms,
construction contract forms, development and construction management service
agreements, tenant lists, lease terms, rates, rent rolls, strategies,
improvements, discoveries, plans for research or future business,
infrastructure, marketing and sales plans and strategies, budgets, customer and
client information, employee, customer and client nonpublic personal
information, supplier lists, business records, audit processes, management
methods and information, reports, recommendations and conclusions, information
regarding the names, contact information, skills and compensation of employees
and contractors of the Company, other information not generally known to the
public, and other business information disclosed to the Executive by the
Company, either directly or indirectly, in writing, orally, or by drawings or
observation.

 

The Executive acknowledges and agrees that Confidential Information is
proprietary to and a trade secret of the Company and, as such, is a special and
unique asset of the Company, and that any disclosure or unauthorized use of any
Confidential Information by the Executive will cause irreparable harm and loss
to the Company. The Executive understands and acknowledges that each and every
component of the Confidential Information (i) has been developed by the Company
at significant effort and expense and is sufficiently secret to derive economic
value from not being generally known to other parties, and (ii) constitutes a
protectable business interest of the Company. The Executive acknowledges and
agrees that the Company owns the Confidential Information. The Executive agrees
not to dispute, contest, or deny any such ownership rights either during or
after the Executive’s employment with the Company. The Executive agrees to
preserve and protect the confidentiality of all Confidential Information. The
Executive agrees that the Executive shall not at any time (whether during or
after the Executive’s employment), directly or indirectly, disclose to any
unauthorized person or use for the Executive’s own account any Confidential
Information without the Company’s consent. Throughout the Executive’s employment
and at all times thereafter: (i) the Executive shall hold all Confidential
Information in the strictest confidence, take all reasonable precautions to
prevent its inadvertent disclosure to any unauthorized person, and follow all
policies of the Company protecting the Confidential Information; (ii) the
Executive shall not, directly or indirectly, utilize, disclose or make available
to any other person or entity, any of the Confidential Information, other than
in the proper performance of the Executive’s duties; (iii) the Executive shall
not use the Confidential Information or trade secrets to attempt to solicit,
induce, recruit, or take away clients or customers of the Company; and (iv) if
the Executive learns that any person or entity is taking or threatening to take
any actions which would compromise any Confidential Information, the Executive
shall promptly advise the Company of all facts concerning such action or
threatened action. The foregoing shall not apply to any information which is
already in the public domain, or is generally disclosed by the Company or is
otherwise in the public domain at the time of disclosure (other than through an
unauthorized disclosure by the Executive or any other person).

 

Upon the termination of the Executive’s employment for any reason, the Executive
shall immediately return and deliver to the Company any and all Confidential
Information, software, devices, cell phones, personal data assistants, credit
cards, data, reports, proposals, lists, correspondence, materials, equipment,
computers, hard drives, papers, books, records, documents, memoranda, manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof,
which belong to the Company or relate to the Company’s business and which are in
the Executive’s possession, custody or control, whether prepared by the
Executive or others. If at any time after termination of the Executive’s
employment he determines that he has any Confidential Information in his
possession or control, the Executive shall immediately return to the Company all
such Confidential Information in the Executive’s possession or control,
including all copies and portions thereof.

 

8

--------------------------------------------------------------------------------


 

The Executive recognizes that because his work for the Company may bring him
into contact with confidential and proprietary information of the Company, the
restrictions of this Section 9 are required for the reasonable protection of the
Company and its investments and for the Company’s reliance on and confidence in
the Executive.

 

10.          RESTRICTIVE COVENANTS

 

In consideration for (i) the Company’s promise to provide Confidential
Information to the Executive, (ii) the substantial economic investment made by
the Company in the Confidential Information and goodwill of the Company, and/or
the business opportunities disclosed or entrusted to the Executive, (iii) access
to the Company’s customers and clients, and (iv) the Company’s employment of the
Executive pursuant to this Agreement and the compensation and other benefits
provided by the Company to the Executive, to protect the Company’s Confidential
Information and business goodwill of the Company, the Executive agrees to the
following restrictive covenants.

 

(a)           Non-Competition. The Executive hereby agrees that during the
Restricted Period (defined below), other than in connection with the Executive’s
duties under this Agreement, the Executive shall not, and shall not use any
Confidential Information to, without the prior consent of the Company, directly
or indirectly, either individually or as an owner, principal, partner,
stockholder, manager, contractor, distributor, lender, investor, consultant,
agent, employee, co-venturer or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, become employed by,
control, carry on, join, lend money for, engage in, establish, perform services
for, invest in, solicit investors for, consult for, do business with or
otherwise engage in any Competing Business (defined below) within the Restricted
Territory (defined below); provided however, that nothing in this
Section 10(a) shall prevent the Executive from owning a passive investment in up
to two percent (2%) of the stock of a publicly traded corporation engaged in a
Competing Business and such ownership shall not be considered to be a violation
of Section 10(a).

 

(i)            “Restricted Period” means during the Executive’s employment with
the Company and for a period equal to the later of (i) one (1) year immediately
following the date of the Executive’s termination from employment for any reason
or (ii) the number of months for which the Executive is receiving monthly
severance payments under Section 5 or Section 6 of this Agreement.

 

(ii)           “Competing Business” means any business, individual, partnership,
firm, corporation or other entity that provides the same or substantially
similar products or services as those provided by the Company during the
Executive’s employment, which includes, without limitation, the business of
buying, managing, holding and selling medical office buildings.

 

(iii)          As CIO of the Company, the Executive has responsibility for the
Company’s operations throughout the United States. Because the Company does
business throughout the United States, the “Restricted Territory” means the
United States and any other region or state in which the Executive performed
services, was assigned responsibility for the Company, or about which the
Executive received Confidential Information.

 

(b)           Non-Solicitation. The Executive agrees that during the Restricted
Period, other than in connection with the Executive’s duties under this
Agreement, the Executive shall not, and shall not use any Confidential
Information to, directly or indirectly, either individually or as an

 

9

--------------------------------------------------------------------------------


 

owner, principal, partner, stockholder, manager, contractor, distributor,
lender, investor, consultant, agent, employee, co-venturer or as a director or
officer of any corporation or association, or in any other manner or capacity
whatsoever, and whether personally or through other persons:

 

(i)            Solicit business from, interfere with, attempt to solicit
business with, or do business with any customer or client of the Company with
whom the Company did business or who the Company solicited within the preceding
two (2) years, and who or which: (1) the Executive contacted, called on,
serviced, or did business with during his employment with the Company; (2) the
Executive learned of as a result of his employment with the Company; or
(3) about whom the Executive received Confidential Information. This restriction
applies only to business which is in the scope of services or products provided
by the Company; or

 

(ii)           Solicit, induce, or attempt to solicit or induce, engage or hire,
on behalf of himself or any other person or entity, any person who is an
employee or full-time consultant of the Company or who was employed or retained
by the Company within the preceding two (2) years.

 

(c)           Non-Disparagement. The Executive shall refrain, both during and
after the Employment Term, from publishing any oral or written statements about
the Company or any of the Company’s board of trustees, equity holders, members,
shareholders, managers, officers, employees, consultants, agents or
representatives that (i) are slanderous, libelous or defamatory; or (ii) place
the Company or any of its trustees, managers, officers, employees, consultants,
agents or representatives in a false light before the public. A violation or
threatened violation of this prohibition may be enjoined by the courts. The
rights afforded the Company under this provision are in addition to any and all
rights and remedies otherwise afforded by law.

 

(d)           Tolling. If the Executive violates any of the restrictions
contained in Section 10, the Restricted Period shall be suspended and shall not
run in favor of the Executive from the time of the commencement of any violation
until the time when the Executive cures the violation to the satisfaction of the
Company.

 

(e)           Reasonableness. The Executive hereby represents to the Company
that he has read and understands, and agrees to be bound by, the terms of this
Section 10. The Executive acknowledges that the geographic scope and duration of
the covenants contained in this Section 10 are fair and reasonable in light of
(i) the nature and wide geographic scope of the operations of the Company’s
business; (ii) the Executive’s level of control over and contact with the
business in the Restricted Territory; and (iii) the amount of compensation,
trade secrets and Confidential Information that the Executive is receiving in
connection with his employment by the Company. It is the desire and intent of
the parties that the provisions of Section 10 be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the Executive and the
Company hereby waive any provision of applicable law that would render any
provision of Section 10 invalid or unenforceable.

 

11.          INJUNCTIVE RELIEF

 

The Executive acknowledges that (a) compliance with the covenants set forth in
Section 9 and Section 10 of this Agreement are necessary to protect the
Company’s business and Confidential Information; (b) a breach or threatened
breach of any of such covenants will irreparably harm the Company; and (c) an
award of money damages will not be adequate to remedy such harm. Consequently,

 

10

--------------------------------------------------------------------------------


 

the Executive acknowledges and agrees that, in addition to other remedies, in
the event the Executive breaches or threatens to breach any of the covenants
contained in this Agreement, the Company shall be entitled to both a temporary
and/or permanent injunction to prevent the continuation of such harm and enforce
such provisions and money damages insofar as they can be determined, including,
without limitation, all costs and reasonable attorneys’ fees incurred by or on
behalf of the Company in the enforcement of the terms of this Agreement. The
Company may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction or other interim or conservatory
relief, as necessary or applicable. This provision with respect to injunctive
relief shall not, however, diminish the Company’s right to claim and recover
damages.

 

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of this Agreement shall be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such extent as such court
may judicially determine or indicate to be reasonable. By agreeing to this
contractual modification prospectively at this time, the Company and the
Executive intend to make this provision enforceable under the law or laws of all
applicable jurisdictions so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal.

 

12.          CLAWBACK

 

Any compensation paid to the Executive shall be subject to recovery by the
Company, and the Executive shall be required to repay such compensation, if
(i) such recovery and repayment is required by applicable law or (ii) either in
the year such compensation is paid, or within the three (3) year period
thereafter the Company is required to prepare an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under applicable securities laws and the Executive is either (A) a named
executive officer or (B) an employee who is responsible for preparation of the
Company’s financial statements. The parties agree that the repayment obligations
set forth in this Section 12 shall only apply to the extent repayment is
required by applicable law, or to the extent the Executive’s compensation is
determined to be in excess of the amount that would have been deliverable to the
Executive taking into account any restatement or correction of any inaccurate
financial statements or materially inaccurate performance metric criteria.

 

13.          MANDATORY MEDIATION AND ARBITRATION

 

In the event there is an unresolved legal dispute between the Executive and the
Company that involves legal rights or remedies arising from this Agreement or
the employment relationship between the Executive and the Company (“Dispute”),
except as otherwise provided herein, before commencing an arbitration action or
other legal proceeding, the parties shall promptly submit the Dispute to
mediation, using a mediator jointly selected by the parties, or if the parties
are unable to agree upon a mediator then the Dispute shall be submitted to
non-binding mediation with the American Arbitration Association in Waukesha
County, Wisconsin in accordance with its rules. The cost of the mediation shall
be borne equally between the parties. If the parties are unable to achieve a
mutually agreeable resolution of the Dispute through mediation, the parties
agree to submit their Dispute to binding arbitration under the authority of the
Federal Arbitration Act and/or the Wisconsin Uniform Arbitration Act; provided,
however, that the Company may pursue a temporary restraining order, preliminary
injunction and/or other interim or conservatory relief in accordance with
Section 11 above, with related expedited discovery for the parties, in a court
of law, and, thereafter, require arbitration of all issues of final relief.
Insured workers compensation claims (other than wrongful discharge claims), and
claims for unemployment insurance are excluded from arbitration under this
provision. The Arbitration will be conducted by the

 

11

--------------------------------------------------------------------------------


 

American Arbitration Association pursuant to the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes. The
arbitrator(s) shall be duly licensed to practice law in the State of Wisconsin.
Each party will be allowed at least one deposition. The arbitrator(s) shall be
required to state in a written opinion all facts and conclusions of law relied
upon to support any decision rendered. No arbitrator will have authority to
render a decision that contains an outcome determinative error of state or
federal law, or to fashion a cause of action or remedy not otherwise provided
for under applicable state or federal law. Any dispute over whether the
arbitrator(s) has failed to comply with the foregoing will be resolved by
summary judgment in a court of law. In all other respects, the arbitration
process will be conducted in accordance with the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes. The
Company will pay the arbitration costs and arbitrator’s fees beyond $500,
subject to a final arbitration award on who should bear costs and fees. All
proceedings shall be conducted in Waukesha County, Wisconsin, or another
mutually agreeable site. The duty to arbitrate described above shall survive the
termination of this Agreement. Except as otherwise provided above, the parties
hereby waive trial in a court of law or by jury. All other rights, remedies,
statutes of limitation and defenses applicable to claims asserted in a court of
law will apply in the arbitration.

 

14.          NOTICES

 

All notices or communications hereunder shall be in writing and sent certified
or registered mail, return receipt requested, postage prepaid, addressed as
follows (or to such other address as such party may designate in writing from
time to time):

 

 

If to the Company:

 

 

 

Physicians Realty Trust

 

735 North Water Street

 

Suite 1000

 

Milwaukee, Wisconsin 53202

 

(414) 978.6400

 

Attention: Corporate Secretary

 

 

 

If to the Executive:

 

 

 

John Sweet

 

c/o Physicians Realty Trust

 

735 North Water Street

 

Suite 1000

 

Milwaukee, Wisconsin 53202

 

(414) 978.6400

 

Attention: Corporate Secretary

 

The actual date of receipt, as shown by the receipt therefor, shall determine
the time at which notice was given.

 

12

--------------------------------------------------------------------------------


 

15.          SEPARABILITY

 

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

 

16.          ASSIGNMENT

 

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the Company,
but neither this Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Executive.

 

17.          ENTIRE AGREEMENT

 

This Agreement represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings
(whether oral or written) between the Company and the Executive with respect to
the subject matter hereof. No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect.
The Agreement may be amended at any time by mutual written agreement of the
parties hereto. The Executive acknowledges and represents that in executing this
Agreement, he did not rely on, has not relied on, and specifically disavows any
reliance on any communications, promises, statements, inducements, or
representation(s), oral or written, by the Company, except as expressly
contained in this Agreement. The parties represent that they relied on their own
judgment in entering into this Agreement.

 

18.          SECTION 409A COMPLIANCE

 

This Agreement and the benefits or payments to be provided under this Agreement
are intended to be exempt from with the requirements of Section 409A of the
Code, and shall be interpreted and construed consistently with such intent,
provided, that if the Agreement is not exempt, the Agreement is drafted in a
manner to comply with the requirements of Section 409A of the Code. The payments
to the Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
Regulation Section 1.409A-1(b)(4). Each payment and benefit hereunder shall
constitute a “separately identified” amount within the meaning of Treasury
Regulation Section 1.409A-2(b)(2). In the event the terms of this Agreement
would subject the Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and the Executive shall cooperate diligently to
amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible. To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination,” “termination of employment,” or similar
phrases, such term shall be deemed to refer to the Executive’s “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h) (without regard
to any permissible alternative definition thereunder) with the Company and all
entities treated as a single employer with the Company under Sections 414(b) and
(c) of the Code but substituting a 50% ownership level for the 80% ownership
level set forth therein). Notwithstanding any other provision in this Agreement,
if the Executive is a “Specified Employee” (as defined in Treasury Regulation
Section 1.409A-1(i) on December 31st of the prior calendar year), as of the date
of the Executive’s separation from service, then to the extent any amount
payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon the Executive’s separation from service and (iii) under the terms
of this Agreement would be payable prior to the six-month anniversary of the
Executive’s separation from service, such payment shall be delayed and paid to
the Executive, together with interest at an annual rate equal to the interest
rate specified by Regions Bank for a six-month certificate of deposit,

 

13

--------------------------------------------------------------------------------


 

on the first day of the first calendar month beginning seven (7) months
following the date of termination, or, if earlier, within ninety (90) days
following the Executive’s death to the Executive’s surviving spouse (or such
other beneficiary as the Executive may designate in writing). Any reimbursement
or advancement payable to the Executive pursuant to this Agreement shall be
conditioned on the submission by the Executive of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to the Executive within thirty (30) days following receipt of such
expense reports, but in no event later than the last day of the calendar year
following the calendar year in which the Executive incurred the reimbursable
expense. Any amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefit to be provided, during any other
calendar year. The right to any reimbursement or in-kind benefit pursuant to
this Agreement shall not be subject to liquidation or exchange for any other
benefit.

 

19.          GOVERNING LAW

 

This Agreement shall be construed, interpreted, and governed in accordance with
the laws of the State of Wisconsin, other than the conflict of laws provisions
of such laws. Subject to Section 13, venue of any litigation arising from this
Agreement or any disputes relating to the Executive’s employment shall be in the
United States District Court for the Eastern District of Wisconsin, or a state
district court of competent jurisdiction in Waukesha County, Wisconsin. The
Executive consents to personal jurisdiction of the United States District Court
for the Eastern District of Wisconsin, or a state district court of competent
jurisdiction in Waukesha County, Wisconsin for any dispute relating to or
arising out of this Agreement or the Executive’s employment, and Executive
agrees that Executive shall not challenge personal or subject matter
jurisdiction in such courts.

 

20.          SURVIVAL

 

The Executive’s post-termination obligations in Section 9 and Section 10 shall
continue as provided in this Agreement.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Executive has hereunto set his hand, as of the day and year first above
written.

 

 

PHYSICIANS REALTY TRUST

 

 

 

 

 

By:

/s/ John T. Thomas

 

Title:

President and Chief Executive Officer, Physicians Realty Trust

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

/s/ John Sweet

 

 

John Sweet

 

15

--------------------------------------------------------------------------------